Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species 3 in the reply filed on 8/12/2022 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-3, 29-38, 41-49, 51-52 rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2)as being anticipated by Konishi et al. (US 2012/0218649).
Regarding claim 1, Konishi discloses a split lens (fig. 1), comprising: 
at least a first lens group (2, fig. 1, ¶0042) comprising at least a first lens set (21,22,23, fig. 1, ¶0044) and a first lens barrel (24 and/or 52, fig. 1, and/or 52 in figs. 2-3), wherein said first lens set is mounted in said first lens barrel (figs. 1-3); 
at least a second lens group (3, ¶0042-0044, fig. 1) comprising at least a second lens set (31, 32, fig. 1, ¶0044-0045) and a second lens barrel (51, figs. 2-3, abstract, ¶0044, ¶0050), wherein said second lens set is mounted in said second lens barrel (figs. 1-3); and 
at least a light shielding element (at least one of 25, 26, 33, 34, fig. 1, ¶0044) disposed between said first lens set and said second lens set to form a predetermined light path between said first lens group and said second lens group when said first lens group and said second lens group are stably assembled together (figs. 1-3, The light shielding plates, i.e. at least one of 25, 26, 33, 34 for shielding unwanted light are provided respectively between the lens sections 21, 22, 23, 31, 32 – ¶0045).  

Regarding claim 2, Konishi discloses the split lens, as recited in claim 1, wherein said second lens set comprises two or more lens (31, 32, fig. 1, ¶0044-0045), wherein one of said light shielding elements is disposed on a top surface of said lens at an upper position of said second lens set (light shielding element 33 is disposed on a top surface lens 31 at an upper position of said second lens set 31+32, fig. 1).  

Regarding claim 3, Konishi discloses the split lens, as recited in claim 1, wherein said first lens set comprises two or more lens (21,22,23, fig. 1), wherein one of said light shielding elements is disposed on a top surface of said lens at a bottom position of said first lens set (light shielding element 26 is disposed on a top surface of said lens 23 at a bottom position of said first lens set 21+22+23, fig. 1).  

4-28. (Cancelled)  
  
Regarding claim 29, Konishi discloses the split lens, as recited in claim 1, wherein said first lens set comprises two or more lens (21, 22, 23, fig. 1), wherein said second lens set comprises two or more lens (31, 32, fig. 1), wherein said light shielding elements are disposed at bottom surfaces of said lens in said first lens set (light shielding element 26, 33 are disposed at bottom surfaces of said lens 23 & 22 in said first lens set) and top surfaces of said lens in said second lens set respectively (light shielding element 33, 34 are disposed at top surfaces of said lens 31 & 32 in said second lens set, fig. 1).  

Regarding claim 30, Konishi discloses the split lens, as recited in claim 1, wherein at least one of said light shielding elements is disposed between two adjacent lenses which are located at said first lens group and said second lens group respectively (at least one of said light shielding elements 26 & 34 is disposed between two adjacent lenses 22 & 23 and 31 & 32 which are located at said first lens group and said second lens group respectively, fig. 1).  

Regarding claim 31, Konishi discloses the split lens, as recited in claim 30, wherein said two adjacent lenses are configured as an upper lens and a bottom lens respectively, wherein said light shielding element is disposed on a bottom surface of said upper lens (said two adjacent lenses 22 & 23 are configured as an upper lens and a bottom lens respectively, wherein said light shielding element 26 is disposed on a bottom surface of said upper lens 22, fig. 1. Also, said two adjacent lenses 31 & 32 are configured as an upper lens and a bottom lens respectively, wherein said light shielding element 34 is disposed on a bottom surface of said upper lens 31, fig. 1).  

Regarding claim 32, Konishi discloses the split lens, as recited in claim 30, wherein said two adjacent lenses are configured as an upper lens and a bottom lens respectively, wherein said light shielding element is disposed on a top surface of said bottom lens (said two adjacent lenses 22 & 23 are configured as an upper lens and a bottom lens respectively, wherein said light shielding element 26 is disposed on a top surface of said bottom lens 23. Also, said two adjacent lenses 31 & 32 are configured as an upper lens and a bottom lens respectively, wherein said light shielding element 34 is disposed on a top surface of said bottom lens 31).  

Regarding claim 33, Konishi discloses the split lens, as recited in claim 1, further comprising at least one spacing element disposed between two lenses of at least one of said first lens set and said second lens set (within the scope of the claim as recited, one of 25, 26, and 34 can reasonably be interpreted as spacing element, fig. 1).  

Regarding claim 34, Konishi discloses the split lens, as recited in claim 1, wherein said first lens barrel (52, figs. 2-3, 11-12) further comprises a first retention portion (521a) formed at a bottom end portion of said first lens barrel (figs. 12a-b), and said second lens barrel (51, figs. 2-3, 11-12) further comprises a second retention portion (512b) formed at a top end portion of said second lens barrel (figs. 11a-b), wherein said first retention portion and said second retention portion are connected with each other, such that said first lens barrel and said second lens barrel are assembled to form an integrated lens configuration (engaging projections 512b which fit into engaging holes 521a, ¶0084).  

Regarding claim 35, Konishi discloses the split lens, as recited in claim 34, wherein a diameter of said bottom end portion of said first lens barrel is smaller than a diameter of said top end portion of said second lens barrel, such that said first retention portion of said first lens barrel is configured to fit into said second retention portion of said second lens barrel so as to stably couple said first lens barrel with said second lens barrel 
[AltContent: textbox (Dia periphery of 2nd lens barrel)][AltContent: arrow][AltContent: textbox (Dia periphery of 1st lens barrel)][AltContent: arrow]
    PNG
    media_image1.png
    448
    323
    media_image1.png
    Greyscale

Illustration of Fig. 17A
(limitation is understood met according to the following illustration and understanding, ¶0105, fig. 14a. For this claim scope first retention portion is understood as the portion formed at a bottom end portion of said first lens barrel 52, and second retention portion is understood as the top portion of second lens barrel 51).

Regarding claim 36, Konishi discloses the split lens, as recited in claim 34, further comprising a connecting element (512b, figs. 11a-b), wherein said first retention portion (521a) of said first lens barrel (52) is adhered with said second retention portion (512b) of said second lens barrel (51) by said connecting element (512b, the engaging projections 512b are fitted into the engaging holes 521a, thereby fixing the frames 51, 52 to each other – ¶0088).  

Regarding claim 37, Konishi discloses the split lens, as recited in claim 34, further comprising a connecting element(531a, ¶0084), wherein said second lens barrel (51) further has a retention groove (512a, fig. 11) formed at a top side of said second lens barrel (51) corresponding to said first retention portion (521a) of said first lens barrel (52), wherein said connecting element (531a) is filled in said retention groove (512a) to couple said first retention portion (521a) and said second retention portion (512b) with each other (An engaging recess section 512a into which an engaging hook 531a on the front cover 53 fits is formed on the rear end side (image side) of all of the four surfaces of the side walls 512, and engaging projections 512b which fit into engaging holes 521a formed in the side walls 521 of the front frame 52 are formed in a pair of mutually parallel side walls – ¶0084).  

Regarding claim 38, Konishi discloses the split lens, as recited in claim 34, wherein said first retention portion (521a) is protruded from an outer lateral side of said first lens barrel (52, see fig. 12), wherein said first retention portion (521a) and said second retention portion (512b) are connected with each other at a position that said bottom end portion of said first lens barrel (52) is extended into said second retention portion (512b) for connecting said first lens barrel and said second lens barrel with each other (An engaging recess section 512a into which an engaging hook 531a on the front cover 53 fits is formed on the rear end side (image side) of all of the four surfaces of the side walls 512, and engaging projections 512b which fit into engaging holes 521a formed in the side walls 521 of the front frame 52 are formed in a pair of mutually parallel side walls – ¶0084).  

Regarding claim 41, Konishi discloses the split lens, as recited in claim 1, wherein said light shielding element (25, 26, 33, 34, fig. 1) has an annular shape (fig. 3) and is made of opaque material applied on a surface portion of a lens of one of said first lens set and said second lens set for blocking light from passing through said surface portion of said lens covered by said light shielding element (The light shielding plates 25, 26, 33, 34 for shielding unwanted light are provided respectively between the lens sections 211, 221, 231, 311, 321 – ¶0045. Since light is shielded, the material is understood as opaque).  

Regarding claim 42, Konishi discloses the split lens, as recited in claim 42, wherein said light shielding element is applied at a peripheral edge portion of said lens, such that said light path is formed at a center portion of said lens (element 33, e.g. in fig. 3. Also see fig. 4).  

Regarding claim 43, Konishi discloses a method of manufacturing a split lens, comprising the steps of.  
(a) forming at least a first lens group (2, fig. 1, ¶0042) by mounting at least a first lens set (21,22,23, fig. 1, ¶0044) in a first lens barrel (first lens group 2 is formed by mounting at least a first lens set 21,22,23 in a first lens barrel 52, figs. 1-3); (b) forming at least a second group by mounting at least a second lens set in a second lens barrel (second group 3 is formed by mounting at least a second lens set 31, 32 in a second lens barrel 51, figs. 1-3); 4Mingzhu WANG et al.Attorney Docket No. 2021-1875Serial No. 16/497,433August 12, 2022(c) disposing at least a light shielding element between said first lens set and said second lens set to form a predetermined light path between said first lens group and said second lens group (a light shielding element, implemented in at least one of 25, 26, 33, 34 between said first lens set 21+22+23 and said second lens set 31+32 to form a predetermined light path between said first lens group 3 and said second lens group 4, figs. 1-3, ¶0042-0046); and (d) assembling said first lens group and said second lens group together (figs. 1-3, ¶0050-0051).  

Regarding claim 44, Konishi discloses the method as recited in claim in claim 43 wherein, in the step (c), said light shielding element is affixed to a bottom surface of a lens of said first lens set (light shielding element 33 is affixed to a bottom surface of a lens 23 of said first lens set 21+22+23; figs. 1-3).  

Regarding claim 45, Konishi discloses the method as recited in claim in claim 43 wherein, in the step (c), said light shielding element is affixed to a top surface of a lens of said second lens set (light shielding element 33 is affixed to a top surface of a lens 31 of said second lens set 31+32, figs. 1-3).  

Regarding claim 46, Konishi discloses the method as recited in claim in claim 43 wherein, in the step (c), said light shielding element is disposed between two adjacent lenses which are located at said first lens group and said second lens group respectively (light shielding element 33 is disposed between two adjacent lenses 23 & 31 which are located at said first lens group 21+22+23 2and said second lens group 31+32 respectively, figs. 1-3).  

Regarding claim 47, Konishi discloses the method, as recited in claim 43, further comprising a step of disposing at least one spacing element between two lenses of at least one of said first lens set and said second lens set (within the scope of the claim as recited, one of 25, 26, and 34 can reasonably be interpreted as spacing element, fig. 1).  

Regarding claim 48, Konishi discloses the method as recited in claim in claim 43 wherein, in the steps (a) and (b), said first lens barrel further comprises a first retention portion (521a) formed at a bottom end portion of said first lens barrel (figs. 12a-b), and said second lens barrel further comprises a second retention portion (512b) formed at a top end portion of said second lens barrel (figs. 11a-b), wherein, in the step (c), said first retention portion and said second retention portion are connected with each other, such that said first lens barrel and said second lens barrel are assembled to form an integrated lens configuration (engaging projections 512b which fit into engaging holes 521a, ¶0084).  

Regarding claim 49, Konishi discloses the method, as recited in claim 48, wherein the step (c) further comprises a step of applying a connecting element (512b, figs. 11a-b) to adhere said first retention portion (521a) of said first lens barrel (52) with said second retention portion (512b) of said second lens barrel (51, the engaging projections 512b are fitted into the engaging holes 521a, thereby fixing the frames 51, 52 to each other – ¶0088).  

Regarding claim 51, Konishi discloses the method, as recited in claim 43, wherein said light shielding element (25, 26, 33, 34, fig. 1) has an annular shape (fig. 3) and is made of opaque material applied on a surface portion of a lens of one of said first lens set and said second lens set for blocking light from passing through said surface portion of said lens covered by said light shielding element (The light shielding plates 25, 26, 33, 34 for shielding unwanted light are provided respectively between the lens sections 211, 221, 231, 311, 321 – ¶0045. Since light is shielded, the material is understood as opaque).  

Regarding claim 52, Konishi discloses the method, as recited in claim 51, wherein said light shielding element is applied at a peripheral edge portion of said lens, such that said light path is formed at a center portion of said lens (element 33, e.g. in fig. 3. Also see fig. 4).
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 39, and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Konishi in view of Kaneko et al. (US 20130028587, hereinafter Kaneko).

Regarding claim 39, Konishi discloses the split lens, as recited in claim 1, except, wherein said light shielding element is a coating layer coated on a lens of one of said first lens set and said second lens set.  
However Kaneko discloses that light shielding element can be a coating layer coated on a lens (¶0513-0517, fig. 5a).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to implement the light shielding layer 33 of Konishi as a coating layer as disclosed by Kaneko, to obtain, wherein said light shielding element is a coating layer coated on a lens of one of said first lens set and said second lens set, because, simple substitution of one known element for another to obtain predictable results is obvious.

Regarding method claim(s) 50, although wording is different, the material is considered substantively equivalent to the device claim(s) 39 as described above.

Claim 40 rejected under 35 U.S.C. 103 as being unpatentable over Konishi in view of Wang et al. (TW 201734534 A, effective filing date 12/29/2015, English translation provided).

Regarding claim 40, Konishi discloses the split lens, as recited in claim 1, except, wherein said light shielding element is a black rubber layer coated on a lens of one of said first lens set and said second lens set.  

However, Wang discloses, light shielding element can be implemented in a black rubber layer coated on a lens (see English translation provided page 6, last ¶ - page 7, first ¶).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to implement the light shielding element using a black rubber coating, to obtain, wherein said light shielding element is a black rubber layer coated on a lens of one of said first lens set and said second lens set, because, simple substitution of one known element for another to obtain predictable results is obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHBAZ NAZRUL whose telephone number is (571)270-1467. The examiner can normally be reached M-Th: 9.30 am-3 pm, 6.30 pm-9 pm, F: 9.30 am-1.30 pm, 4 pm-8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHBAZ NAZRUL/Primary Examiner, Art Unit 2697